Upon the facts appearing in the petition herein the relator was not entitled to a certiorari order to review the action of the assessors of the city of Rochester in exempting from assessment the property described in the petition, if for no other reason, because the assessment rolls had passed out of the custody and control of the assessors at the time the certiorari order was granted. The court was then without power to order the correction of the assessment rolls.
The court will not decide questions which by lapse of time were abstract and academic at the inception of the litigation, even though it might be for the public interest to have them determined. (Hanrahan v. Terminal Station Comn. Buffalo,206 N.Y. 494; Matter of State Ind. Com., 224 N.Y. 13; cf. Peopleex rel. Press Pub. Co. v. Martin, 142 N.Y. 228, 234, on appeal after a hearing had been had on the merits and the judgment of the court had been rendered.)
The questions certified should be answered in the negative, the order of the Appellate Division reversed and that of the Special Term affirmed, with costs in this court and in the Appellate Division.
HISCOCK, Ch. J., CARDOZO, POUND, McLAUGHLIN, CRANE, ANDREWS and LEHMAN, JJ., concur.
Order reversed, etc. *Page 628